Citation Nr: 1435620	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  09-11 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder (claimed as a cervical strain and neck condition), to include as secondary to the service-connected lumbosacral strain.

2.  Entitlement to an increased rating for the lumbosacral strain, currently evaluated as 10 percent disabling prior to November 5, 2007, and 20 percent disabling since November 5, 2007.

3.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU) due exclusively to the lumbosacral strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to January 1984, and from December 1984 to August 1987.

The Veteran's spine claims come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the service connection claim and denied the Veteran a disability rating in excess of 10 percent for his lumbosacral strain.  The Veteran filed a Notice of Disagreement (NOD) in June 2008.  The RO issued a Statement of the Case (SOC) in March 2009.  In April 2009, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

The RO issued another rating decision in June 2011, which increased the rating for the lumbosacral strain to 20 percent.  The 20 percent rating was made retroactively effective from November 5, 2007, the date of the Veteran's increased rating claim.  The Veteran continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

In May 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the local RO at a videoconference Board hearing.  A copy of the hearing transcript has been associated with the claims file.

Following the recent readjudication of this appeal in the January 2014 Supplemental Statement of the Case (SSOC), additional medical evidence was added to the claims file.  To date, this evidence has not been reviewed by the Agency of Original Jurisdiction (AOJ), and a waiver of this review is not of record.  However, a waiver is not needed as, upon remand, the AOJ will have the opportunity to review this new evidence in the first instance.  The Veteran is not prejudiced by a remand in this case.  38 C.F.R. §§ 20.800, 20.1304 (2013).

At the October 2010 VA examination, the Veteran told the VA examiner that he was currently unemployed due to his back disorder, which limited his walking and standing.  The record indicates that the Veteran is also currently on Social Security Administration (SSA) disability benefits, and is not currently employed.  Thus, the Board finds that this record evidence reasonably raises the claim for a TDIU due exclusively to the service-connected lumbosacral strain and is included in the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, to the extent the Veteran wishes to pursue a claim for a TDIU rating due to all of his service-connected disabilities, the Board refers that discrete claim to the AOJ for appropriate consideration and handling in the first instance in accordance with 38 C.F.R. § 19.9(b) (2013).

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Cervical Spine Claim

An addendum VA medical opinion is needed before the claim can be decided on its merits.  The Veteran was afforded a VA examination in October 2010, and VA addendum medical opinions in April 2011 and June 2011.  Specifically, the April 2011 VA examiner diagnosed the Veteran with "congenital incomplete fusion of C2-3" levels.  The examiner considered the in-service cervical spine complaints and provided a negative nexus opinion.  Specifically, the examiner found that the "congenital C2-3 fusion would have been present prior to service and there is no objective evidence that this pre-existing condition was aggravated by service."  While the VA examiner seems to suggest that the Veteran's cervical spine disorder is congenital, developmental, or familial in origin, the examiner's opinion does not provide sufficient medical guidance of whether this disorder is a disease process, a defect or abnormality, or an acquired disorder.  The Board notes that the claims file contains positive private medical opinions regarding the etiology of the cervical spine disorder, but these opinions do not address the congenital requirements.  Accordingly, in hopes of clarifying the medical opinions of record, the Board finds that another supplemental medical opinion is needed in order to determine the etiology of the Veteran's cervical spine disorder.

Further, regarding secondary service connection, the October 2010 VA examiner concluded that he could not "resolve this issue without resort to mere speculation."  38 C.F.R. § 3.310 (2013).  Concerning a medical opinion in which the VA medical professional cannot render an opinion as to etiology without resorting to mere speculation, the United States Court of Appeals for Veterans Claims (Court) recently determined that a VA examiner cannot use speculation "as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, it is unclear whether the VA examiner closely considered the Veteran's lay statements regarding the incurrence of his cervical spine disorder and its relationship to his lumbosacral strain, and his post-service treatment records.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Board finds that another VA medical opinion is necessary before a decision on the merits may be reached.  

Lumbar Spine Claim

This service-connected disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013), which considers the Veteran's limitation of motion of the lumbar spine in determining the appropriate disability rating.  The Court has repeatedly held that examinations provided to evaluate the extent of a veteran's functional loss of the musculoskeletal system under rating codes based on limitation of motion must determine whether any pain found to be present could significantly limit functional ability during flare-ups or upon repetitive motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011); see 38 C.F.R. § 4.40 (2013); DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).  These determinations, should, if feasible, be portrayed in terms of the additional range-of-motion loss due to pain on use or flare-ups.  Id.  Where this information is not provided in the examination report, or the report does not include an explanation for why this information could not feasibly be provided, the examination report is inadequate for rating purposes.  Mitchell, 25 Vet. App. at 44.

At the most recent VA examination in October 2010, the Veteran reported flare-ups and pain in his lumbar spine.  In this regard, the VA examiner did not adequately address the DeLuca and Mitchell requirements.  The VA examiner found that, as the Veteran was "not having a flare today, it would only be speculation for me to report limitation during a flare."  Regarding the speculation opinion, it is unclear whether the VA examiner closely considered the Veteran's lay statements regarding his flare-ups and his post-service treatment records.  See Jones, 23 Vet. App. at 382.  In summary, the VA examiner did not adequately discuss whether any functional loss is attributable to pain during flare-ups of the lumbar spine, as required by current case law.  This VA examination is also almost four years old.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey, 6 Vet. App. at 381 (where the Court determined the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); see also, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).  Therefore, the Board finds the October 2010 VA spine examination to be inadequate.  See Barr, 21 Vet. App. at 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).   On remand, the Veteran should be afforded another VA examination, as fully detailed below, for the lumbosacral strain claim.

TDIU Claim

Initially, regarding the claim for TDIU due exclusively to the service-connected lumbosacral strain, the Veteran has not been provided with a proper duty-to-assist notice letter.  The Veteran must be provided with this requisite notice upon remand.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); see Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).

Additionally, a remand is required in order to afford the Veteran a VA examination to determine whether his service-connected lumbosacral strain currently preclude him from performing substantially gainful employment.  The evidence of record documents that the Veteran is currently unemployed, and the Veteran asserts that his current unemployment is due to his service-connected lumbosacral strain, which is currently on appeal.  Although the Veteran has been afforded VA examinations, a medical opinion regarding the effect of his service-connected lumbosacral strain on his employability has not yet been obtained.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4).  Here, a VA examination is necessary in order to provide a current assessment of the Veteran's employability.  

Other Considerations

Finally, the claims file currently contains VA outpatient treatment records from the Gainesville, Florida, VA Medical Center (VAMC), to include the Jacksonville, Florida, VA Community-Based Outpatient Clinic (CBOC), dated since June 2014.  On remand, all pertinent VA treatment records since this date should be obtained and added to the claims file.  Upon remand, the Veteran's private treatment records currently contained in the claims file should also be updated.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate the claim for a TDIU rating due to the service-connected lumbosacral strain.  Additionally, this letter should comply with the case of Dingess, 19 Vet. App. at 473.  

Contact the Veteran and ask that he complete and sign a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, and a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  Each executed form should be returned to VA.  Send the Veteran and his representative a letter requesting that he provide sufficient information, and, if necessary, authorization to obtain any additional information or evidence pertinent to the claim for TDIU due to the service-connected lumbosacral strain.  The RO should then assist the Veteran in obtaining any additional information or evidence adequately identified by the Veteran and/or his representative.

Advise the Veteran and his representative that it is ultimately the Veteran's responsibility to obtain (from his employer) and submit (to VA) his employment records, particularly those relating to loss time or sick leave as well as those relating to the facts and circumstances of separation, termination or retirement; and that he should submit evidence (such as pay stubs, W2 Forms, tax return, etc.) documenting marginal employment, if any, (past or prospective) relating to jobs secured and followed that resulted in earned annual income that does (or did) not exceed the poverty threshold for one person.

2.  Obtain all pertinent VA outpatient treatment records from the Gainesville, Florida, VAMC, to include the Jacksonville, Florida, CBOC, dated since June 2014 that have not been secured for inclusion in the record.  

All attempts to secure this evidence must be documented in the claims file.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

3.  Update and obtain all pertinent private treatment records.  

All attempts to secure this evidence must be documented in the claims file.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

4.  After obtaining the above records, obtain a VA addendum medical opinion to the April 2011 VA cervical spine medical examination report.  If deemed necessary by the examiner, afford the Veteran a VA spine examination for his currently diagnosed spondylosis and/or stenosis and/or "incomplete fusion of C2-3" of the cervical spine.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.

The VA examiner is requested to specifically address the following:

a) Are the Veteran's currently diagnosed spondylosis and/or stenosis and/or "incomplete fusion of C2-3" of the cervical spine congenital, developmental, or familial in origin?  If the answer is "yes", are the Veteran's spondylosis and/or stenosis and/or "incomplete fusion of C2-3" of the cervical spine a "disease process," or are they simply a "defect or abnormality?"  The VA examiner should cite to any relevant medical text or literature regarding the proper classification of the Veteran's spondylosis and/or stenosis and/or "incomplete fusion of C2-3" of the cervical spine in this case.  (Please provide a complete rationale that clearly explains the reasons for each opinion expressed).

b) If the proper classification of the Veteran's currently diagnosed spondylosis and/or stenosis and/or "incomplete fusion of C2-3" of the cervical spine is a "defect or abnormality" of congenital, developmental or familial in origin, was there aggravation (i.e., a permanent worsening beyond the natural progress) of this defect or abnormality of the cervical spine by a superimposed disease or injury during service that has now resulted in additional disability?  If the answer is "yes," please describe the resultant disability.  (Please provide a complete rationale that clearly explains the reasons for each opinion expressed).

c) If the proper classification of the Veteran's currently diagnosed spondylosis and/or stenosis and/or "incomplete fusion of C2-3" of the cervical spine is a "disease process" of congenital, developmental or familial in origin, did this disease process of the cervical spine first manifest itself during service?  (Please provide a complete rationale that clearly explains the reasons for each opinion expressed).

d) If the proper classification of the Veteran's currently diagnosed spondylosis and/or stenosis and/or "incomplete fusion of C2-3" of the cervical spine is a "disease process" of congenital, developmental or familial in origin but did not have its onset in service, then the examiner is asked to address the following questions: (a) Did this disease process of the cervical spine "clearly and unmistakably" exist prior to service?  (b)  If it did exist prior to service, is there clear and unmistakable evidence that this disease process of the cervical spine WAS NOT aggravated (permanently worsened) by military service?  In this special context, "aggravation" has occurred when there is a permanent pathological change in the underlying disease process of the cervical spine beyond the natural progress of that disease.  (Please provide a complete rationale that clearly explains the reasons for each opinion expressed).

e) If the currently diagnosed spondylosis and/or stenosis and/or "incomplete fusion of C2-3" of the cervical spine were "acquired" by the Veteran, then the examiner is asked to address the following question: Is it at least as likely as not (a 50 percent or greater probability) that: (a) this cervical spine condition had its onset during service; or, (ii) was it caused by or otherwise related to any injury or incident that occurred in service?  (Please provide a complete rationale that clearly explains the reasons for each opinion expressed).

f) If the currently diagnosed spondylosis and/or stenosis and/or "incomplete fusion of C2-3" of the cervical spine were "acquired" by the Veteran, then the examiner is asked to address the following question:  Is it at least as likely as not (a 50 percent or greater probability) that this cervical spine condition was caused by his service-connected lumbosacral strain?  (Please provide a complete rationale that clearly explains the reasons for each opinion expressed).

g) If the currently diagnosed spondylosis and/or stenosis and/or "incomplete fusion of C2-3" of the cervical spine were "acquired" by the Veteran, then the examiner is asked to address the following question:  Is at least as likely as not (a 50 percent or greater probability) that this cervical spine condition was aggravated (permanently worsened beyond normal progression) by his service-connected lumbosacral strain?  (Please provide a complete rationale that clearly explains the reasons for each opinion expressed).

In particular, review the in-service cervical spine complaints and the lay statements as they relate to the development of the Veteran's cervical spine disorder.  Provide information as to how the lay statements comport with generally accepted medical norms.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

5.  After obtaining the above records, provide a VA examination to the Veteran in order to assist in evaluating the severity of his service-connected lumbosacral strain.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.  

The examination report must include ranges of motion of the lumbar spine, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the lumbar spine.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

The examiner should also comment on the Veteran's impairment due the pathology, symptoms and signs of his service-connected lumbosacral spine.  The examiner should provide an opinion on the following, and complete rationale for any opinion expressed should be provided:

Does the Veteran's service-connected lumbosacral spine prevent her from performing the physical and mental acts required for gainful employment, considering the impairment due to the pathology, symptoms and signs associated with that condition?

7.  After the above actions have been completed, re-adjudicate the issues of entitlement to service connection for a cervical spine disorder (claimed as a cervical strain and neck condition), to include as secondary to the service-connected lumbosacral strain; entitlement to an increased rating in excess of 10 percent prior to November 5, 2007, and in excess of 20 percent from November 5, 2007, for lumbosacral strain; and entitlement to a TDIU rating due exclusively to the service-connected lumbosacral strain.  If the determinations remains adverse to the Veteran, then the Veteran and his representative should be furnished a Supplemental SOC (SSOC) and should be afforded an appropriate period of time within which to respond before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



